Citation Nr: 0726095	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO. 98-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased initial evaluation for post 
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2. Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 until May 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1997 and June 2001 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board first considered this appeal in November 2005 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.



2. It is not factually ascertainable that the veteran's 
service-connected disabilities caused him to become totally 
unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation for PTSD have 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).

2. The criteria for the assignment of a TDIU rating have not 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2006 
and June 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The June 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded VA 
examinations in connection with his claim and provided 
testimony at RO and Board hearings. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Applicable Law and Procedural History

The RO granted service connection for PTSD in a June 1997 
rating decision. At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411. The 
veteran contended the assigned rating evaluation did not 
accurately reflect the severity of his disability. 
Subsequently, a June 2001 rating decision increased the 
evaluation to 50 percent. Applicable law mandates that when 
an appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993). As such, the veteran's claim for an increased 
evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time. Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted, the veteran's PTSD was evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Regulations pertaining to the 
criteria for evaluating psychiatric disorders, including 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all ears 
(e.g., stays in bed all day; no job, home, or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is a times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work). A score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.


Discussion

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. After reviewing the evidence of record, the 
Board is of the opinion that the evidence is at an 
approximate balance for a 70 percent evaluation and therefore 
the appeal will be allowed.

Since the inception of the claim, the veteran has disputed 
VA's having diagnosed him as having a personality disorder. 
In support of his assertion, several letters are of record, 
authored by the veteran's treating physician, Walter P. 
Knake, Jr., Ph.D.. 

The issue of whether the veteran has a personality disorder 
appears to have arisen during a May 1997 VA examination 
undertaken to assess the presence and severity of any 
disability. During this examination, the veteran reported 
some trouble as a child, including having an abusive mother 
and being "thrown out of school."
The veteran reported that he graduated from high school at 
the age of 20; that he resented authority figures; and that 
he had been referred to a Juvenile Court for an apparent 
misdemeanor. The examiner recorded the veteran's account as 
having been involved in "always doing the wrong thing, 
breaking windows, taking some signs down, [and] throwing 
stones at cars." The veteran reiterated certain family 
difficulties in April 2000 VA examination.

Of late, the veteran has submitted various lay statements 
from acquaintances to challenge the personality disorder 
diagnosis. In May 2002 the veteran's former high school 
English teacher and high school principal wrote and described 
the veteran as being an average teenager. While they both 
observed that the veteran could have worked harder at his 
studies, he was not unlike his peers. However, both writers 
observed that the veteran did not cause trouble. The former 
English teacher asserted the veteran had no personality 
disorder in high school. 

A February 1998 statement from the veteran's former spouse 
described the veteran as a "fun-loving, carefree young man" 
prior to entering service who was dedicated to becoming a 
Marine, husband and father. He was devoted to her and 
advancing her career. However, upon the veteran's return from 
Vietnam she noticed more impatience and intolerance. She 
reported that over the 26 years of the marriage he became 
more impatient and abrasive toward her and the children. He 
was especially harsh with his sons in the area of personal 
achievement. He was unable to give support if they were 
unable to reach a goal and often lost sight of reality. She 
stated that the veteran would wander alone and blocked out 
everything going on around him. She indicated the veteran had 
mood swings that frightened her. He had difficulty dealing 
with authority and wanted his children to be first in their 
endeavors. 

The Board is obligated to consider all evidence of record, 
and may not draw its own unsubstantiated medical conclusions. 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). The diagnosis of 
a personality disorder is of record, and the statements of 
the veteran's former education providers and his former 
spouse, while competent to report observations of laypersons, 
do not constitute competent medical evidence to dispute 
medical diagnoses. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

The Board does not find the diagnosis of a personality 
disorder unsubstantiated. 
The only competent medical examiner to dispute the diagnosis 
of a personality disorder is Dr. Knake, the veteran's 
treating physician. While he assuredly disagrees with the 
diagnosis, as he reiterated in letters dated in July 1997, 
January 1999, March 1999, July 2000, and April 2002, he has 
not addressed information obtained by VA from the veteran in 
May 1997 or April 2000 as above. Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).  

The diagnosis of a personality disorder remains a matter of 
record. However, the Board is nonetheless obligated under the 
benefit-of-the-doubt doctrine to consider the whole of the 
veteran's psychiatric and psychological impairment when it is 
not possible to separate the effects of a service-connected 
condition and a non- service-connected condition. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102. 

Having carefully examined the record in light of the law, the 
Board finds that the evidence as to the granting of a 70 
percent disability rating is in approximate balance, and will 
grant the rating on this basis.

The May 1997 VA examiner indicated the veteran had a severe 
passive aggressive behavior that prevented him from obtaining 
all relevant information from the veteran. However, the 
veteran indicated that after his separation from the 
military, the veteran worked in a machine shop until he was 
laid off in 1983 and then worked at the Post Office until 
1993. He explained he had no income and lived with his 
mother. He stated he had married at 23 and was divorced four 
years prior to the examination. The veteran drank heavily 
after losing his job but indicated he no longer drank 
"much." He complained of not sleeping and being unable to 
get along with people. He indicated he hated the government 
and authority. The veteran denied antisocial behavior, prior 
arrests or prior drug use. 

Clinical examination reflected the veteran was dressed and 
groomed appropriately. Although he was not uncooperative, he 
demonstrated a passive aggressive attitude and answered in a 
delayed manner and at times tangentially. There were no 
problems with thought formation or delusions of thinking. 
There was no sign of significant organicity, even though he 
complained of being forgetful. His mood appeared depressed. 
The examiner indicated the veteran had a history of passive 
aggressive behavior and tended to rationalize all his 
problems with Vietnam. However, the diagnosis was dysthymic 
disorder, PTSD, mild and an Axis II diagnosis of passive 
aggressive personality. The GAF was 60. The examiner did not 
delineate the veteran's mental impairment resulting from PTSD 
and personality disorder. 

In a May 1997 letter, Dr. Knake reported that he had treated 
the veteran for PTSD since May 1992, upon referral by another 
physician who was concerned about the safety of the veteran 
and his family due to the veteran's rage reactions and the 
severity of his PTSD symptoms. The physician indicated the 
veteran's divorce and his termination of employment were both 
due to the effects of combat experiences. The veteran 
complained of flashbacks to Vietnam, survival guilt, and 
nightmares. He was actively homicidal in the level of his 
rage reactions to stress from work. He also had difficulty 
maintaining relationships with his wife and family members 
and could only respond with discipline and over control. He 
handled stress by becoming over stoic or combative and 
relaxed by isolating himself. 

Dr. Knake described the veteran as unemployable and the 
physician indicated the veteran had been unemployed for 3 
years. However, it was reported that while the veteran could 
do certain work, he could not work for others without the 
threat of violence or leaving the job under duress. The 
diagnosis was PTSD chronic and severe. The GAF for the prior 
year was recorded as 50. 

A June 1997 letter by Dr. Knake reflected the veteran had 
panic attacks related to Vietnam more than once a week. Other 
symptoms included difficulty hearing, following and complying 
with commands, severe trust issues, and judgment problems, 
particularly during states of rage. The veteran was unable to 
perform abstract thinking during periods of rage and could 
only respond by withdrawing. He was unable to have effective 
work or personal relationships and could not trust himself to 
not be destructive at work environments. He could not 
maintain intimate relationships due to his inability to trust 
others based upon his witnessing significant deaths in 
Vietnam. 

The veteran underwent a VA examination in July 1998. During 
this examination, the veteran complained of symptoms 
including depressed mood, diminished pleasure, insomnia, 
fatigue, poor concentration and recurrent thoughts of 
suicide. The veteran indicated he would not actively plan to 
commit suicide. He reported rageful feelings which he 
explained stemmed from an incident during service where he 
felt an officer made a mistake that caused a man's death. The 
veteran also described survival guilt related to this 
incident indicating he was the one who should have been 
killed. The veteran indicated he was hospitalized at VA in 
1990 for psychiatric reasons; however, the details were 
unclear. Suicidal and homicidal thoughts began around 1993. 
He denied a history of alcohol abuse prior to 1992; however, 
indicated that he began drinking heavily in 1992 due to 
depression and anger. The Minnesota Multiphasic Personality 
Inventory II (MMPI-II) concluded that the veteran had a 
highly elevated profile and the physician explained that 
people with that profile believed themselves to be alienated 
from others, isolated, went out of their way to avoid people, 
felt unable to direct their own thinking and control events 
in their life, reported sensory experiences outside of normal 
and were often depressed and ruminative. 

The diagnosis was PTSD and major depressive disorder, 
recurrent and an Axis II diagnosis of personality disorder, 
not otherwise specified with paranoid features. The GAF was 
42 and the highest GAF recorded during the preceding year was 
42.

A December 1999 disability determination form the Social 
Security Administration indicated the veteran was disabled 
due to an anxiety disorder. The evidence illustrated the 
veteran was agitated, angry, sullen, withdrawn and at times 
depressed. He fluctuated between homicidal and suicidal 
impulses. Attention and concentration were described as poor. 
A subsequently dated Social Security Administration report 
indicated a secondary diagnosis of PTSD.

As noted above, the veteran underwent a VA examination in 
April 2000 during which he complained of difficulty sleeping, 
anger and difficulty dealing with people. He denied arrests 
or problems due to his outbursts of temper. He reported 
having had an abusive mother, being shot at age 13 and a 
prior motor vehicle accident. He indicated he was married for 
25 years and divorced approximately 6 years before the 
examination. 

The veteran reported that he had been employed in a machine 
shop from 1966 until 1983 and then worked at the Post Office 
from 1985 until 1993. He had not worked since that time. He 
denied drug use but indicated he occasionally drank. 

Clinical examination revealed the veteran was dressed and 
groomed appropriately. He was basically cooperative but had a 
passive-aggressive attitude reflected in his answers being 
delayed and vague. There was no evidence of a thinking 
disorder and he was able to concentrate without difficulty. 
There were no signs of organicity. He was able to perform 
easy arithmetic and showed an adequate fund of information. 
Affect was appropriate. He did not appear anxious. He was 
unmotivated but did not demonstrate psychomotor retardation. 

The examiner indicated that the veteran had a mixed 
personality disorder with mostly passive aggressive elements 
as illustrated by early manifestations in school years. The 
examiner indicated the trauma in Vietnam may have increased 
the veteran's difficulty dealing with people. The examiner 
explained the veteran also had trouble with motivation and 
some characteristics of dysthmic disorder. The examiner 
concluded the psychiatric difficulties were equally due to 
defective personality and PTSD. Concerning the severity of 
PTSD, the examiner explained that the veteran would be able 
to function in an environment without much stress. However, 
dysthemic disorder and the veteran's lack of motivation would 
make it difficult for him to perform in a consistent manner. 
Additionally, the veteran would have difficulty dealing with 
people due to his passive-aggressive attitude. The diagnosis 
was dysthymic disorder and PTSD and an Axis II disorder of 
mixed personality disorder with passive aggressive and 
dependent elements. The GAF was 55-60.

A November 2000 report by Dr. Knake indicated that the 
veteran fulfilled the diagnosis of PTSD chronic and severe 
under DSM-IV. The GAF was 45. The physician explained that 
the veteran was unable to work and unemployability were a 
direct consequence of military life. 

In July 2001 the veteran underwent an independent 
psychological assessment performed by a private physician. 
Testing revealed suicidal and possible homicidal ideation, 
and consistent findings of PTSD in Vietnam veterans. There 
were clinically significant elevations in depression, 
anxiety, alienation, anger and lack of ego mastery. The 
concluding diagnosis was PTSD, chronic with no Axis II 
diagnosis. The GAF was recorded as 45. The physician 
explained the veteran's prognosis for future employability 
was poor to nil. A GAF of 45 reflecting severe impairment in 
activities of daily living was assigned. 

The veteran underwent a VA examination in June 2006. He 
reported prior use of alcohol until 1985. There was no 
history of legal problems, violence or assaultiveness. He 
alleged his condition worsened over the prior two years 
because of reminders from the Global War on Terrorism. The 
examiner indicated his symptoms appeared to vary form low-
moderate to high-moderate. The veteran worked for the Post 
Office from 1985 until 1995 and was fired for problems with 
management. He stated he looked for work but was unable to 
find a job. The veteran explained he thought his status as a 
Vietnam veteran who had been fired prevented him from 
obtaining a job. 

The veteran related he had a previous marriage which lasted 
over 25 years and indicated he had 4 children. He reported 
that he was verbally abusive in his previous marriage and to 
his children. He lived with his current wife of 6 years and 2 
step children. The veteran stated he argued with his wife; 
that he tried to avoid being home and that he spent weeks at 
a time in his properties in Ohio and Canada. He was able to 
manage self care and daily needs. 

The veteran was casually, cleanly and neatly dressed. He was 
alert with good eye contact. The examiner described the 
veteran as being initially challenging, irritable, and 
contrary but the examiner noted that he later expressed his 
history freely and referred to Vietnam. Psychomotor activity 
was within normal limits. Speech was clear and had a normal 
volume and articulation. Affect was varied and appropriate. 
The veteran's mood was described as congruent. The veteran's 
thought process was goal oriented without derailment, loose 
or clanging associations, thought blocking or neologisms. 
There were no signs of delusional or paranoid belief systems. 

The veteran had mild complaints of recurrent and intrusive 
distressing recollections; recurrent nightmares; intense 
psychological distress at exposure to cues; and mild startle 
response. He reported definite complaints of acting/feeling 
as if the event recurred; avoiding trauma; avoiding 
associated thoughts/feelings/conversations; avoiding 
activities, places, people that aroused recollections; 
feeling detached/estranged from others; and having a sense of 
a foreshortened future. There was also difficulty falling or 
staying asleep; irritability or outbursts of anger; and 
hypervigilence. Other symptoms included frequent depressed 
feelings; insomnia and fatigue. There was no history of 
psychosis, legal problems, interpersonal violence or 
inpatient hospitalization. 

The diagnosis was Axis I, PTSD, chronic and Axis II 
personality disorder, not otherwise specified with mixed 
traits. The GAF was 55 and was assigned because of the 
overall moderate number, frequency and intensity of symptoms 
associated with moderate reduction of social vocational and 
mental functioning.

The June 2006 VA examiner explained that it appeared likely 
that the veteran had Axis II "issues," and these problems 
could contribute to problems in functions. The examiner 
explained there was a significant overlap with PTSD problems 
and it would be a matter of speculation as to any percentage 
contribution of Axis II issues to his problems finding and 
maintaining employment. Symptoms ranged from mild to 
occasionally severe. The veteran's mental health symptoms 
would likely cause mild-moderate discomfort when interacting 
with other people and mildly reduced communication 
effectiveness. Level of fatigue, concentration problems and 
inner turmoil likely caused mild-low moderate work 
inefficiency and lack productivity such as being distracted 
by intrusive thoughts. Apathy and motivation would likely 
cause some occasional reliability problems such as missing 
work. 

The examiner further observed that avoidance of social 
contact and confrontation would interfere moderately with 
ability to interact effectively. He was able to interact 
appropriately but quickly became intolerant of anything he 
thought was "stupidity." The examiner noted that the 
veteran displayed little motivation to adapt to demands of 
working, but that the veteran's ability to maintain logical 
thinking appeared adequate and would not impact social or 
vocational functioning. He had moderate reduction in ability 
to adapt to stressful circumstances such as workplace, 
classroom and social environments. The examiner noted that 
the veteran did not have gross impairment in thought 
processes, delusions, hallucinations. Impaired judgment 
appeared to be due to Axis 2 issues and were not likely 
permanently aggravated by military. He was not a danger to 
himself or others. 

The veteran also presented testimony at a June 2007 Board 
hearing. The veteran testified he was hospitalized in 1992 
but denied any subsequent hospitalizations. The veteran 
indicated he was last employed in 1995 at the Post Office. 
The veteran explained he purchased a cabin in the woods where 
he spent a week or several weeks by himself when he became 
angry. He explained he did not watch television because the 
war in Afghanistan and Iraq upset him and reminded him of 
Vietnam. 

The veteran described having an explosive temper with one 
son. He explained he did not maintain a relationship with the 
three older children as he had been verbally abusive toward 
them. He described his relationship with his wife as very 
difficult. He denied sleeping during the night. He indicated 
he had not watched a movie in five or six years and avoided 
crowded places. He reported a friendship with one person from 
grade school, and indicated he kept in touch with one friend 
from Vietnam. The veteran denied drug use and reported 
drinking only when someone came to visit. He indicated he 
received Social Security benefits because of PTSD. The 
veteran related suicidal thoughts. 

The veteran denied having had any treatment for a personality 
disorder. He explained he changed schools because the family 
moved and denied being thrown out. He denied any problems as 
a juvenile. He denied having a quick temper with 
subordinates. He belonged to veterans' groups but had not 
attended either regularly. He denied going to sports events 
or shows. He testified that he woke up at night and checked 
all the windows and doors. The veteran indicated he forgot 
family names and the names of others he served with. He 
related problems caring for himself and reported that he was 
happy without showering or shaving. 

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
is at an approximate balance for a 70 percent evaluation. 
Although there is conflicting evidence concerning the 
diagnosis and the possible effects of any personality 
disorder, the June 2006 VA examiner indicated that while 
there was likely a significant overlap in symptomatology, it 
would speculative to assign any percentage to the personality 
disorder rather than the PTSD. 

To the extent that the Board is unable to do point to 
specific medical evidence which delineates the degree of 
impairment caused by PTSD as opposed to a personality 
disorder, the Board will consider the veteran's total 
psychiatric impairment related to PTSD. Mittleider, supra. 

The evidence of record does not establish that the veteran 
demonstrated near- continuous panic or depression that 
affected his ability to function independently, appropriately 
and effectively. Although the veteran testified he had 
trouble caring for himself, there is no medical evidence 
supporting this assertion. In fact, all VA examinations 
described the veteran as appropriately dressed and groomed. 
Nor does the record reflect illogical speech or spatial 
disorientation. Again, all VA examinations indicated there 
were no problems with thought formation or illogical speech. 

Additionally, there was no indication that the veteran 
participated in obsessional rituals that interfered with 
routine activities. Furthermore, while assuredly effected to 
a great degree, there is little evidence that the veteran was 
unable to maintain effective relationships. While the veteran 
described his marriage as strained, he also indicated his 
first marriage lasted over 25 years and stated he had been 
married to his current wife for over 6 years. Similarly, he 
testified that he socialized occasionally with his wife's 
friends, maintained a friendship with a childhood friend and 
also kept in touch with a fellow soldier from Vietnam. 



However, the evidence indicates that the veteran demonstrated 
some symptoms contemplated by the 70 percent rating 
evaluation, such as occasional suicidal ideation, difficulty 
adapting to stress, impaired impulse control and difficulty 
adapting to stressful circumstances. For example, all of the 
medical records report the veteran had difficulty responding 
to supervision. Furthermore, private records reflect the 
veteran demonstrated homicidal ideation with regard to 
supervisors. Similarly, the veteran described the necessity 
of isolating himself during periods of anger. An impaired 
impulse control was demonstrated by medical records which 
described periods of rage, his ex-wife's statement which 
reported increased irritability and intolerance and the 
veteran's own testimony that he had an explosive temper 
towards one son. The veteran also testified that he engaged 
in obsessional rituals, specifically double checking the 
windows and doors of his house. 

The veteran's GAF scores would also support a 70 percent 
evaluation. Specifically, the veteran had some GAF scores 
ranging from 51-60 reflecting moderate symptoms. However, the 
majority of the veteran's GAF scores range from of 41-50 and 
reflect some serious symptoms. It is significant, however, 
that these scores do not represent deficiencies in most areas 
or total impairment which is denoted by GAF scores lower than 
40.

In sum, because there is some evidence in support of a higher 
rating evaluation, the benefit of the doubt will be given to 
the veteran and an increased evaluation of 70 percent will be 
assigned. A higher evaluation of 100 percent is not 
appropriate at this time as the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

With application of the benefit-of-the-doubt doctrine, the 
Board finds that the veteran's PTSD warrants a 70 percent 
evaluation from March 27, 1997, the initial effective date 
for the award of service connection. 38 U.S.C.A. § 5107(b), 
5110 (b)(2); 38 C.F.R. § 3.400 see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Total Disability due to Individual Unemployability

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. 
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.





The veteran is in receipt of service connection for residuals 
of a gunshot wound to the neck, evaluated as 10 percent 
disabling and for PTSD, increased to 70 percent disabling in 
this decision. The veteran clearly meets the percentage 
standards of 38 C.F.R. § 4.16(b). The remaining question 
before the Board therefore is whether the veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and 
occupational background. A review of the record reveals that 
the veteran previously worked at a machine shop and at the 
Post Office. The record reflects the veteran was last 
employed in 1993. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A January 1995 Arbitration Panel decision concerning the 
veteran's termination from the United States Postal Service 
denied the veteran's grievance protesting his proposed 
termination. The panel explained that in February 1993, the 
veteran's superintendent issued a memorandum to the veteran 
with the subject: notice of charges-removal. This memorandum 
explained the proposed removal of the veteran for conduct 
unbecoming a postal employee. Specifically, the supervisor 
cited two incidents in January 1993 in which the veteran used 
profanity. The supervisor also noted incidents in July 1990 
when the veteran received a letter of warning for being 
absent without official leave; a incident in February 1991 in 
which he received a letter of warning for a physical 
altercation with a fellow employee and unsafe act; and a July 
1992 incident in which he received a 14 day suspension for 
conduct unbecoming a postal employee, failure to follow 
instructions and being absent without official leave. 

It is significant that the veteran testified that he did not 
intend to be offensive or mean to intimidate anyone. In fact, 
the veteran's use of profanity was described as "shop talk" 
that was normal among employees. After considering statements 
by fellow employees, testimony and exhibits, the arbitration 
panel found there was just cause for the issuance of the 
discipline and affirmed the decision of the employer. 

As is reflected in the above discussion concerning PTSD, the 
veteran's treating physician continuously described the 
veteran as unemployable due to his PTSD. Specifically in May 
1997, he explained the veteran would act with rage from 
stress at work and had homicidal ideation. 

However, the physician indicated the veteran could do work, 
but could not work for others without a threat that he would 
act violently or leave the job. In June 1997 the physician 
explained the veteran was unable to trust others due to his 
experiences in Vietnam. Letters in 1998, 1999 and 2000 
indicated the veteran had homicidal compulsions and paranoia 
and suspiciousness of those in authority related to his 
experience in Vietnam. Similarly, a November 2000 private 
treatment record related the veteran indicated he would kill 
an employer if the employer tried to tell him what to do. 
Given this assertion and the other symptoms cited by the 
veteran, the physician related the veteran was unemployable 
due to military life. 

As noted above, although Dr. Knake (the veteran's treating 
physician) has reported the veteran does not have a 
personality disorder, his opinions do not discuss factors 
adduced by the veteran's own reports throughout the pendency 
of this claim. 

VA examinations reflect the veteran's inability to maintain 
gainful employment was due to factors and symptoms unrelated 
to PTSD. For example, the April 2000 examiner noted the 
veteran could function in an environment free from stress. 
The April 2000 examiner explained the veteran's dysthymic 
disorder and lack of motivation would make consistency in 
work difficult. The examiner also indicated the veteran's 
personality disorder and passive-aggressive attitude would 
make it difficult for the veteran to deal with people. 

Similarly, although the June 2006 VA examiner at first 
indicated that attributing the veteran's symptoms to the 
personality disorder verses the PTSD would be speculative, he 
later explained that while PTSD symptoms caused some problems 
maintaining work, it was more likely that characteristics 
unrelated to PTSD, such as willingness, adaptability, 
flexibility, tolerance, persistence and optimism caused his 
unemployment. Overall, the examiner concluded that it was 
less likely than not that the veteran's PTSD caused his 
inability to work. 



After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service 
connected disabilities do not preclude his performance of 
substantially gainful employment. There can be no doubt that 
the severity of impairment resulting from PTSD alone is 
significant, as reflected by the 70 percent disability rating 
assigned in the present decision, by application of the 
benefit-of-the-doubt doctrine. However, the preponderance of 
the evidence does not support a finding that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service connected disabilities alone. 

The Board has considered the application of Mittleider, 
supra, as it pertains to the veteran's unemployability. While 
the Social Security Administration has found the veteran to 
be unemployable, it has done so because of both PTSD and an 
anxiety disorder. The remainder of the claims folder 
indicates that unlike the evaluation of symptoms for an 
increased rating for PTSD, the examiners have clearly 
attributed some symptoms to the veteran's personality 
disorder and not his PTSD in terms of the veteran's 
employability. The VA examiners indicated that the veteran's 
nonservice connected dysthymic disorder and personality 
disorder would cause symptoms which would interfere more with 
his ability to maintain gainful employment. 

Based upon the foregoing, the Board concludes that the 
evidence does not demonstrate that the veteran's service 
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation. Although he has 
not been employed since 1993, the preponderance of the 
evidence suggests it is the veteran's personality disorder 
and not his PTSD that resulted in his unemployability. 
Accordingly, a total disability rating based upon individual 
unemployability due to service connected disabilities under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted.



ORDER

An evaluation of 70 percent for PTSD is granted.

A total disability evaluation based upon individual 
unemployability is denied.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


